Citation Nr: 0206993	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-03 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right knee disability during the period prior to 
July 1, 1997, to include entitlement to a separate 
compensable evaluation for right knee instability.    

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
during the period beginning July 1, 1997.

3.  Entitlement to a disability evaluation in excess of 20 
percent for instability of the right knee during the period 
beginning July 1, 1997.

4.  Entitlement to a disability evaluation in excess of 10 
percent for left knee disability during the period prior to 
July 1, 1997, to include entitlement to a separate 
compensable evaluation for left knee instability.    

5.  Entitlement to a disability evaluation in excess of 10 
percent for the postoperative residuals of a left knee injury 
with arthritis during the period beginning July 1, 1997.

6.  Entitlement to a disability evaluation in excess of 20 
percent for instability of the left knee during the period 
beginning July 1, 1997.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to October 
1995.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  During the course of this appeal, the 
jurisdiction over the claims folder was transferred to the 
Winston Salem, North Carolina, RO.  

In the April 1996 rating decision, service connection was 
granted for degenerative joint disease of the right knee, 
status post arthroscopic surgery.  A zero percent evaluation 
was assigned from October 26, 1995.  Service connection was 
granted for a left knee disability characterized as status 
post patellar dislocation and fracture of the femoral condyle 
and arthroscopic lateral release.  A zero percent evaluation 
was assigned from October 26, 1995.  In a January 1999 rating 
decision, a 10 percent evaluation was assigned to the 
degenerative joint disease of the right knee effective from 
October 26, 1995.  

In May 2000, the Board remanded this matter to the RO for 
further development.  

In a February 2001 rating decision, a 10 percent evaluation 
was assigned to the post-operative residuals of the left knee 
injury with arthritis effective from November 29, 2000.  In a 
January 2002 rating decision, the 10 percent rating was 
assigned to the postoperative left knee injury with arthritis 
was made effective from October 26, 1995.  A separate 20 
percent evaluation was assigned for patellar instability of 
the left knee from July 1, 1997, and a separate 20 percent 
evaluation was assigned for patellar instability of the right 
knee from July 1, 1997.  
 
In a May 2002 statement, the veteran's representative raised 
the issue of entitlement to an increased evaluation for the 
degenerative disc disease of the lumbosacral spine.  The 
Board refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 1997, disability of both of the veteran's 
knees was manifested by limitation of flexion which does not 
more nearly approximate limitation to 30 degrees than 
limitation to 45 degrees.

2.  During the period beginning July 1997, the veteran's left 
and right knee disabilities have been manifested by 
instability and limitation of flexion, but the instability 
does not more nearly approximate severe than moderate and the 
limitation of flexion does not more nearly approximate 
limitation to 30 degrees than limitation to 45 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right knee disability during the period prior to 
July 1, 1997, to include a separate evaluation for right knee 
instability, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001). 

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
during the period beginning July 1, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001). 

3.  The criteria for a disability evaluation in excess of 20 
percent for instability of the right knee during the period 
beginning July 1, 1997, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2001). 

4.  The criteria for a disability evaluation in excess of 10 
percent for left knee disability during the period prior to 
July 1, 1997, to include a separate evaluation for left knee 
instability, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001). 

5.  The criteria for a disability evaluation in excess of 10 
percent for the postoperative residuals of a left knee injury 
with arthritis during the period beginning July 1, 1997, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001). 

6.  The criteria for a disability evaluation in excess of 20 
percent for instability of the left knee during the period 
beginning July 1, 1997, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2001). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1995 service medical record indicates that X-ray 
examination of the knees revealed probable degenerative joint 
disease of the patellae, right greater than the left.  A 
September 1995 Medical Board report indicates that the 
diagnosis was patellofemoral arthrosis per bone scan with 
increased bone activity uptake, proximal patella, 
bilaterally, right greater than left.    

A December 1995 VA examination report reveals that the 
veteran reported having pain with climbing stairs or going up 
a hill; on some days, he had pain the whole day.  The veteran 
indicated that his knees had given way several times.  The 
veteran had been using a knee brace since 1985.  He did not 
take any medications for the knees.  Physical examination 
revealed that the veteran walked with an antalgic gait and he 
used a cane on the right.  Muscle strength for the thighs, 
lower legs, and feet was 5/5.  Reflexes at the knees and 
ankles were +2.  Examination of the right knee revealed some 
swelling with direct tenderness on the medial aspect of the 
patella.  Flexion of the right knee was from zero degrees to 
135 degrees.  The examiner stated that range of motion was 
normal.  Examination of the left knee did not reveal any 
swelling or tenderness.  Range of motion of the left knee was 
zero to 135 degrees.  There were a negative patellar 
inhibition test and a negative McMurray's sign.  Anterior and 
posterior cruciate ligaments were normal.  The December 1995 
X-ray examination revealed a possible loose body in the 
retropatellar space on the left and minimal degenerative 
changes on the patellofemoral joint on the right.  The 
diagnosis was status post dislocation of the right knee, 
status post patellar realignment and shaving with limitations 
described above with degenerative disease; and status post 
dislocation of the left knee with history of lateral femoral 
osteochondral fracture status post surgery with limitations 
as described above.      

An April 1997 X-ray examination of the knees was normal. 

A May 1997 private medical record from Dr. J.W. reveals that 
the veteran had a first degree medial collateral ligament 
sprain of the right knee with history of patellar instability 
status post bilateral knee arthroscopies and lateral 
retinacular releases.  It was noted that the veteran injured 
his knee in April 1997 after slipping in water at work.  
Examination revealed moderate patellofemoral crepitation with 
range of motion in the right knee and mild patellofemoral 
crepitation with range of motion in the left knee.  The right 
knee was stable on examination.  The patellae tracked well 
and did not sublux.  X-ray examination revealed mild medial 
compartment changes and moderate retropatellar changes with 
sclerosis and irregularity.   

A July 1, 1997, VA treatment record reveals that the veteran 
underwent an orthopedic examination.  Examination of the 
knees revealed full active range of motion bilaterally.  
There was retropatellar crepitus with flexion and extension.  
The patellae were stable without instability or effusion.  
The knees were nontender.  The assessment was patella 
syndrome secondary to dislocating patella.  A knee cage with 
patella sparing was ordered.  

Private medical records from Dr. J.W. dated in June 2000 
indicate that the diagnosis was patellofemoral arthritis of 
both knees, status post lateral retinacular release for an 
unstable patella.  Physical examination revealed moderate 
patellofemoral crepitation with range of motion in both 
knees.  Both patellae felt stable on examination; they did 
not dislocate or subluxate laterally.  The ligaments in both 
knees were stable and there was good quadriceps tone and 
function.  Dr. J.W. stated that the main treatment was to 
avoid aggravating activities.  Dr. J.W. advised the veteran 
to avoid a lot of squatting, stooping or jumping activities.  
Dr. J.W. stated that the veteran certainly could continue his 
job as a police officer without any problems.  Dr. J.W. 
stated that the veteran had some permanent impairment related 
to his knee surgery and he indicated that the veteran had 20 
percent impairment based upon the patellofemoral arthritis.  
X-ray examination of both knees revealed moderate 
patellofemoral changes.   

A November 2000 VA examination report reveals that the 
veteran currently worked as a deputy patrolman at a county 
sheriff's office.  He had complaints of persistent pain with 
range of motion.  The veteran dislocated his patella once 
every two or three months.  He wore a patellar sleeve which 
provided some stability.  The veteran was unable to be 
athletic with this condition.  The examiner reviewed the 
veteran's medical records prior to the examination.  

Physical examination revealed a surgical scar on  the right 
knee due to the right knee arthroscopy.  There was no 
underlying tissue loss, disfigurement, keloid formation, or 
limitation of function.  Examination of the knees showed no 
effusion.  There was mild parapatellar tenderness to 
palpation.  Examination of the feet revealed no sign of 
abnormal weightbearing, callosities, breakdown, or unusual 
shoe wear pattern.  The veteran required bilateral neoprene 
knee sleeves for patellar instability.  The veteran's posture 
and gait were normal.  The veteran had limitation of standing 
and walking due to pain with instability of the knees with 
prolonged walking.  The appearance of the knee joints was 
normal.  There was no heat redness, swelling, effusion, or 
drainage.  Flexion of both knees was to 105 degrees with pain 
beginning at 105 degrees, bilaterally.  Extension was to zero 
degrees bilaterally.  There was pain but no fatigue, 
weakness, or lack of endurance with range of motion.  The 
veteran had no constitutional signs of arthritis such as 
anemia, weight loss, fever or skin disorder.  X-ray 
examination revealed lateral patellar tilt with loss of joint 
space in the patellofemoral joint on the lateral aspect and 
some osteophyte formation.  The diagnosis was bilateral knee 
arthritis with patellar instability.  

The examiner noted that the veteran's usual occupation and 
daily activity effects were pain in the knees.  The examiner 
was asked to comment on any functional loss due to weakening 
of movement, excess fatigability, incoordination, or pain on 
use and state whether there was any pain claimed by the 
veteran that was supported by adequate pathology and was 
evidenced by the veteran's visible behavior.  The examiner 
stated that there was only pain during range of motion and 
this was demonstrated by facial expression.  The examiner 
stated that there was no functional loss due to weakened 
movement, excess fatigability, or incoordination.  The 
examiner stated that there was no functional loss that 
developed upon use.  The examiner indicated that the veteran 
had patellar instability of the knees with overuse and he 
required the use of a knee neoprene sleeve.  The examiner 
noted that the veteran reported that his knee dislocated 
every 2 to 3 months.  The examiner characterized the 
veteran's knee instability and subluxation as moderate.   
 
Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that through letters, the statement of the 
case and supplemental statements of the case, the RO has 
informed the veteran of the requirements for the benefits 
sought on appeal, the information and evidence needed from 
him, the assistance that it would provide in obtaining 
evidence and information, the evidence considered in its 
determinations and the reasons for its determinations.  

The record also reflects that the RO has obtained VA and 
private medical records pertaining to treatment and 
evaluation of the veteran, and afforded the veteran medical 
examinations in December 1995 and November 2000 in order to 
determine the current severity of his disorders.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.   

In sum the facts pertinent to these claims have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time. 

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code(s), a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that, "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Degenerative Joint Disease of the Right Knee

The VA examination in November 2000 revealed that flexion of 
the veteran's right knee was limited to 105 degrees due to 
pain which began at 105 degrees.  The November 2000 VA 
examination report indicates that there was no evidence of 
fatigue, weakness, or lack of endurance with range of motion.  
The examiner stated that there was no functional loss due to 
weakened movement, excess fatigability, or incoordination, 
and that there was no functional loss that developed on use.  
The medical evidence of record dated from 1995 to 2000 does 
not show additional functional loss of the right knee due to 
pain, weakness, fatigability, incoordination, or pain on 
movement of the right knee.  The evidence shows that flexion 
of the right knee ranged from 105 degrees to full flexion for 
that time period.  There is no evidence of weakness.  The 
December 1995 VA examination report shows that the muscle 
strength of the lower extremities was 5/5.  Flexion was to 
135 degrees.  A February 1998 VA treatment record indicates 
that there was full range of motion of the right knee.  None 
of the medical evidence shows limitation of extension of the 
right knee.

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veteran has no 
limitation of extension of the right knee and that the 
limitation of flexion of his right knee does not more nearly 
approximate limitation to 30 degrees than limitation to 45 
degrees.  Accordingly, the degenerative joint disease of the 
veteran's right knee does not warrant an evaluation in excess 
of 10 percent at any time during the initial evaluation 
period.  

Instability of the Right Knee

The medical evidence pertinent to the period of this claim 
shows that the veteran complained of instability prior to 
July 1997, but no evidence of instability or subluxation was 
found prior to July 1997.  Therefore, there is no appropriate 
basis for assigning a separate evaluation for instability of 
the right knee prior to July 1997. 

An orthopedic consult dated July 1, 1997, reflects a 
diagnosis of patellofemoral syndrome secondary to dislocating 
patella.  Knee cages with patellar sparing were ordered.  The 
November 2000 VA examination report reveals that the veteran 
reported that he dislocated his knee once every two to three 
months.  It was noted that the veteran had instability of the 
knees with prolonged walking.  The examiner stated that the 
veteran had patellar instability of the knees with overuse 
and he required the use of a knee neoprene sleeve.  The 
examiner indicated that the right knee instability was 
moderate.  In the Board's opinion, the examiner's 
characterization of the instability as moderate is consistent 
with the veteran's description of the disability.  There is 
no indication in the July 1997 orthopedic consult discussed 
above or any other medical evidence of record that the 
instability is more than moderate.  Therefore, the Board must 
conclude that the right knee instability does not more nearly 
approximate severe than moderate and accordingly does not 
warrant an evaluation in excess of 20 percent at any time 
during the initial evaluation period.  

Postoperative Residuals of a Left Knee Injury with Arthritis 

The evidence shows that upon VA examination in November 2000, 
the veteran had limitation of flexion to 105 degrees.  The 
examiner indicated that there was pain with range of motion, 
but the pain began at 105 degrees.  There was no evidence of 
fatigue, weakness, or lack of endurance with range of motion.  
The veteran had a normal gait.  The examiner stated that 
there was no functional loss due to weakened movement, excess 
fatigability, or incoordination.  The examiner stated that 
there was no functional loss that developed on use.  The 
earlier medical evidence does not show limitation of flexion 
to less than 105 degrees.  It shows no additional functional 
loss of the left knee due to pain, weakness, fatigability, 
incoordination, or pain on movement of the left knee.  There 
is no medical evidence of limitation of extension of the left 
knee.  

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veteran has no 
limitation of extension of the left knee and that the 
limitation of flexion of the left knee does not more nearly 
approximate limitation to 30 degrees than limitation to 45 
degrees.  Accordingly, an evaluation in excess of 10 percent 
is not warranted at any time during the initial evaluation 
period.

Instability of the Left Knee

Although the evidence reflects earlier complaints of knee 
instability, the pertinent medical evidence for the period 
prior to July 1997 is negative for objective evidence of 
instability or subluxation.  Therefore, a separate 
compensable evaluation for instability or subluxation is not 
warranted during the period prior to July 1997.

An orthopedic consult dated July 1, 1997, reflects a 
diagnosis of patellofemoral syndrome secondary to dislocating 
patella.  Knee cages with patellar sparing were ordered.  The 
November 2000 VA examination report reveals that the veteran 
had instability of the knees with prolonged walking.  The 
examiner stated that the veteran had patellar instability of 
the knees with overuse and he required the use of a knee 
neoprene sleeve.  The examiner characterized the left knee 
instability as moderate and, in the Board's opinion, this 
characterization is consistent with the veteran's description 
of the disability.  Neither the July 1997 record discussed 
above nor any other medical evidence pertinent to the appeal 
period suggests the presence of more than moderate 
instability of the left knee.  Therefore, the Board must 
conclude that the instability does not more nearly 
approximate severe than moderate and accordingly does not 
warrant an evaluation in excess of 20 percent at any time 
during the initial evaluation period.  

Conclusion

The Board has determined for the reasons explained above that 
the preponderance of the evidence is against the veteran's 
claims.  Therefore, application of the evidentiary equipoise 
rule is not required.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extra-schedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The record reflects that the veteran has not required 
frequent inpatient or outpatient treatment for disability of 
either knee.  The objectively demonstrated manifestations of 
the disabilities are those specifically contemplated by the 
schedular criteria.  Moreover, the veteran has not identified 
any exceptional or unusual disability factors.  In sum there 
is no indication in the record that the average industrial 
impairment resulting from disability of either of the 
veteran's knees would be in excess of that contemplated by 
the assigned evaluations.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  












	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a disability evaluation in excess of 10 
percent for right knee disability during the period prior to 
July 1, 1997, to include entitlement to a separate 
compensable evaluation for right knee instability, is denied.    

Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
during the period beginning July 1, 1997, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for instability of the right knee during the period 
beginning July 1, 1997, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for left knee disability during the period prior to 
July 1, 1997, to include entitlement to a separate 
compensable evaluation for left knee instability, is denied.    

Entitlement to a disability evaluation in excess of 10 
percent for the postoperative residuals of a left knee injury 
with arthritis during the period beginning July 1, 1997, is 
denied.

Entitlement to a disability evaluation in excess of 20 
percent for instability of the left knee during the period 
beginning July 1, 1997, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

